Citation Nr: 0906670	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-11 349	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for plantar warts and 
calluses of the feet, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased rating for mechanical low back 
pain with degenerative changes, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1979 to 
July 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  In that decision, the RO 
continued a 10 percent rating for the Veteran's plantar warts 
and calluses of the feet and increased the rating for 
mechanical low back pain with degenerative changes to 40 
percent, effective June 19, 2003.  In March 2005, the St. 
Louis, Missouri, RO issued a rating decision continuing the 
Veteran's 10 percent rating for plantar warts and calluses of 
the feet and his 40 percent rating for mechanical low back 
pain with degenerative changes.  By a February 2007 rating 
decision, the Milwaukee RO increased the Veteran's rating for 
plantar warts and calluses of the feet to 30 percent, 
effective June 19, 2003.  The Board remanded the matter to 
the RO for further notification, evidentiary development, and 
adjudication in July 2008.  The Appeals Management Center 
(AMC) re-adjudicated the claims and again denied the 
Veteran's claims for increase via the issuance of a 
supplemental statement of the case (SSOC) in December 2008.  


FINDINGS OF FACT

1.  During the pendency of the Veteran's claim, his plantar 
warts and calluses of the feet have been evidenced by severe 
symptoms, including pain, tenderness, swelling on 
manipulation and use and callosities; pronounced symptoms 
have not been shown.

2.  During the pendency of the Veteran's claim, his 
mechanical low back pain with degenerative changes has been 
evidenced by functional debility equating to severe 
lumbosacral strain; the disability has not been manifested by 
ankylosis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected plantar warts and calluses of the feet, currently 
rated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5276, 
7819 (2008).

2.  The criteria for an increased rating for mechanical low 
back pain with degenerative changes, currently rated as 40 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through August 2003, November 2004, October 
2005, and July 2008 notice letters, the RO notified the 
Veteran of the legal criteria governing his claims and the 
evidence needed to support his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claims 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the August 2003, November 2004, 
October 2005, and July 2008 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2003, 
November 2004, March 2006, and July 2008 letters.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claims was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the Board finds that the VCAA duty to notify 
was satisfied subsequent to the initial RO decision by way of 
the July 2008 notice letter that fully addressed all notice 
elements.  Specifically, the July 2008 notice letter notified 
the Veteran of his and VA's respective duties for obtaining 
evidence.  The letter also gave examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain in support of his claims.  The letter further 
informed the Veteran of what evidence was required to 
substantiate the claims, including the impact of his 
conditions on employment and daily life.  The letter further 
notified the Veteran that if an increase in any service-
connected disability was found, a rating from 0 percent to as 
much as 100 percent could be assigned based on the nature of 
the disability involved, and provided notice of the specific 
criteria necessary to obtain higher ratings under the 
Diagnostic Codes relevant to his claims.  Thus, although not 
all notices were sent before the initial decision in this 
matter, the Board finds that the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  
The RO has also re-adjudicated the claim after the notice was 
provided, by way of a December 2008 supplemental statement of 
the case.  The Board further notes that although the Court 
has held in Mayfield, supra, that post-decisional documents 
are inappropriate vehicles with which to provide notice, the 
RO in this case provided VCAA-compliant notice that was 
followed by a re-adjudication of the Veteran's increased-
rating claims.  The Board concludes that during the 
administrative appeal process the Veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has 
already transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
veteran was given the opportunity to respond following the 
August 2003, November 2004, March 2006, and July 2008 notice 
letters.  In addition, following the RO's issuance of the 
July 2008 notice letter, the Veteran's claim was re-
adjudicated in December 2008.  Nothing about the evidence or 
any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the notice 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Relevant 
post-service medical evidence from the Veteran's treatment at 
multiple VA medical facilities has been associated with the 
Veteran's claims file.  The Veteran was provided with VA 
medical examinations in October 2003, December 2004, December 
2005, May 2006, and October 2008, reports of which have also 
been associated with the file.  Otherwise, neither the 
Veteran nor his representative has indicated that there are 
any outstanding records relevant to the claims on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran is seeking higher disability ratings for service-
connected plantar warts and calluses of the feet, currently 
evaluated as 30 percent disabling, and for mechanical low 
back pain with degenerative changes, currently evaluated as 
40 percent disabling.

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

A.  Plantar Warts and Calluses of the Feet

The Veteran's service-connected plantar warts and calluses of 
the feet have been evaluated as 30 percent disabling, by 
analogy to pes planus.  See 38 C.F.R. § 4.20 (2008) (when an 
unlisted condition is encountered, it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous).  Here, the RO has 
considered both Diagnostic Code 7819, for benign skin 
neoplasms, and Diagnostic Code 5276 (by analogy) at different 
points during the appellate process.  The Board will thus 
consider the Veteran's plantar warts and calluses of the feet 
under both diagnostic codes.  

As for benign skin neoplasms, they are to be rated as 
disfigurement of the head, face, or neck, as scars, or based 
on impairment of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2008).  Under Diagnostic Code 7801, scars other 
than of the head, face or neck that are deep or that cause 
limited motion warrant a 30 percent rating when the scars 
cover an area or areas exceeding 72 square inches (465 sq. 
cm.), while a 40 percent rating requires an area or areas 
exceeding 144 square inches (929 sq. cm.).  

Under Diagnostic Code 5276, for pes planus, a 30 percent 
rating is warranted for severe symptoms, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.  A 50 percent 
rating is warranted for pronounced symptoms, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  The Board notes that a 50 percent 
rating is the highest available under Diagnostic code 5276.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008). 

In evaluating an acquired flat foot disability such as pes 
planus, or other disabilities rated thereto by analogy, it is 
to be remembered that depression of the longitudinal arch, or 
the degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2008).

Relevant evidence of record consists of the Veteran's VA 
medical examinations in October 2003, December 2004, December 
2005, and May 2006, as well as records of his treatment at 
multiple VA medical facilities.  Report of the October 2003 
VA examination reflects that the Veteran reported pain of 
9/10 in his feet when walking.  He stated that he used over-
the-counter insoles without relief.  Physical examination 
revealed a tender plantar wart on the sole of the left foot 
and a tender area on the right sole, possibly a plantar wart, 
with calluses bilaterally.  The examiner observed the 
Veteran's antalgic gait but noted that the Veteran attributed 
it to his non-service-connected gout of the left big toe.  
The examiner diagnosed the Veteran with plantar warts, noting 
that one plantar wart was found on each foot.

Report of the December 2004 VA examination reflects the 
Veteran's complaint that he was unable to wear shoes due to 
the pain in his feet.  He also reported itching and burning 
of the feet and trouble walking due to pain.  The Veteran 
stated that he had discontinued using inserts but was walking 
with a cane.  Physical examination revealed no gross 
deformities except for bunions bilaterally.  The Veteran was 
found to have normal alignment of the Achilles tendons and no 
pain on manipulation of the feet.  The examiner found no 
functional limitation and no effect on occupation.  He 
diagnosed the Veteran with mild keratosis bilaterally with 
calluses, including one painful callus on the left.  

Report of the December 2005 VA examination reflects that the 
Veteran reported self-treating his calluses and plantar warts 
by paring with a razor blade.  He reported being able to walk 
a quarter of a mile without difficulty and complained of 
tenderness, swelling, pain, and lack of endurance in his 
feet.  The examiner further noted bunions on the Veteran's 
feet with hallux valgus bilaterally but concluded that the 
bilateral calluses and left plantar wart caused the Veteran 
more pain.  The examiner further noted that the Veteran 
suffered from burning, itching, and pain from the calluses 
and plantar warts.  The calluses and plantar warts were noted 
to cover a surface area of approximately 5.5 inches in total, 
or less than 5 percent of total body area or exposed area.  
The examiner noted moderate tenderness and pain to pressure 
in the lesions bilaterally and concluded that the disability 
caused mild to moderate limitation in the Veteran's daily 
activities.  

Report of the May 2006 VA examination reflects the Veteran's 
complaint of constant pain in the feet due to plantar warts 
and calluses, with exacerbation on weight bearing and 
walking.  He reported treatment by paring the lesions, 
wearing soft shoes, and occasionally using a cane.  He 
reported itching and pain of 8/10 in the feet.  The examiner 
noted that flare-ups in pain were precipitated by walking and 
other weight bearing and were somewhat improved by rest and 
elevation.  The examiner further noted that the Veteran had 
tenderness, swelling, redness, stiffness, and weakness in the 
feet bilaterally.  Physical examination revealed calluses 
bilaterally, with a plantar wart noted on the left foot.  
Severe pain on eversion, plantar flexion, and dorsiflexion of 
the left foot was noted, as was tenderness bilaterally.  The 
examiner concluded that the Veteran had decreased mobility, 
problems with lifting and carrying, weakness, fatigue, and 
pain and found that his daily activities were moderately to 
severely limited by the disability.  

Records of the Veteran's ongoing treatment at multiple VA 
medical facilities reflect that he has been treated on an 
ongoing basis for calluses and plantar warts on the feet.  He 
was recommended for possible surgical intervention at a 
November 2008 podiatry visit, but his treatment provider 
noted at the time that surgery may not be possible due to the 
Veteran's renal failure and chronic dialysis.

Here, the evidence of record shows that the Veteran's 
disability picture more nearly approximates the currently 
awarded 30 percent, and that a higher rating is not 
warranted.  38 C.F.R. § 4.7.  Although severe symptoms have 
been demonstrated, pronounced symptoms have not been 
evidenced during any of the Veteran's VA examinations.  In 
that connection, the Board notes that at none of the 
Veteran's four VA examinations was the Veteran found to have 
pronation of any degree.  At his examinations, the Veteran 
was noted to experience pain and tenderness of the plantar 
surfaces on use and manipulation.  However, those symptoms 
were not characterized as extreme.  The examiners did not 
report that there were spasms associated with the Achilles 
tendons, and the tendons have not been found to be inwardly 
displaced at any examination.  Additionally, although the 
veteran has asserted on some occasions that his over-the-
counter inserts do not help his feet, the May 2006 examiner 
noted that his paring of the lesions provided at least 
temporary relief.  Moreover, although abducted gait, 
callosities, and complaints of swelling were evidenced, those 
types of symptoms are already contemplated by the 30 percent 
rating.  Based on the VA examinations, a rating in excess of 
30 percent is not warranted for plantar warts and calluses of 
the feet under Diagnostic Code 5276.

In addition to the VA examination reports, symptoms 
associated with the Veteran's plantar warts and calluses of 
the feet were detailed in VA treatment records throughout the 
pendency of the instant appeal.  Similar to the VA 
examinations, the Board finds that no more than severe 
symptoms were shown during the Veteran's treatment at VA 
medical facilities.  A VA treatment record dated in February 
2005 indicated that the Veteran had calluses and deep, tender 
warts bilaterally.  Records in October 2008 reflect that the 
Veteran received chemosurgery treatment for corns on his feet 
and was prescribed a cane to assist in walking.  
Additionally, at a November 2008 podiatry appointment, the 
Veteran was noted to have painful calluses, but no 
neurological or musculoskeletal deficits were noted.  
Treatment records relating to the Veteran's plantar warts and 
calluses of the feet did not contain evidence indicating 
pronounced symptoms. 

In addition, after considering the Veteran's disability under 
other potentially relevant diagnostic codes relating to 
scars, the Board finds that he is not entitled to a rating 
higher than 30 percent for his plantar warts and calluses of 
the feet.  Specifically, the Board finds that the Veteran's 
plantar warts and calluses do not warrant a 40 percent rating 
under diagnostic code 7801 because, although the disability 
causes limited motion, the plantar warts and calluses have 
been found to cover an area of only about 5.5 inches, which 
is a much smaller area than the 144 square inches (929 sq. 
cm.) required for a 40 percent rating.

In sum, the Board finds that the veteran has experienced 
severe symptoms as a result of his service-connected plantar 
warts and calluses of the feet.  However, pronounced symptoms 
have not been evidenced during any stage of the claim.  
Therefore, a rating in excess of 30 percent is not warranted.

B.  Mechanical Low Back Pain with Degenerative Changes

In its January 2004 rating decision, the RO granted in part 
the Veteran's claim for an increased rating for his 
mechanical low back pain with degenerative changes, 
increasing the rating from 10 percent to 40 percent as of 
June 19, 2003.  The RO has evaluated the disability in 
accordance with the criteria set forth in the rating schedule 
in effect both at the time of the Veteran's claim and at the 
time the rating decision was issued.  In that connection, the 
Board notes that in the rating decision, the RO gave specific 
consideration both to the General Rating Formula for Diseases 
and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008), and to the rating criteria in effect 
at the time the Veteran filed his claim, in particular 
Diagnostic Code 5295 (2003), for lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008).  Pursuant to the 
RO's evaluation, the Board will consider the Veteran's 
disability under Diagnostic Code 5295, which was in effect at 
the time the Veteran filed the claim for increase, and under 
criteria currently in effect for disabilities of the spine.  

With respect to the rating criteria in effect prior to 
September 26, 2003, Diagnostic Code 5295 provided that a 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or some of the above with abnormal 
mobility on forced motion.  The Board notes that a 40 percent 
rating is the maximum rating under Diagnostic Code 5295.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

In addition, Diagnostic Code 5292 provided that limitation of 
motion of the lumbar spine that is severe warrants a 40 
percent rating.  The maximum rating under Diagnostic Code 
5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The change, effective September 26, 2003, renumbered all of 
the spine diagnostic codes and provided for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2008).  Furthermore, under the current version of the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235-5243), the General Rating Formula 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Additionally, in part, with 
respect to disability associated with the lumbar spine, a 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).

The following notes were included with the new criteria.   
Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Relevant evidence of record consists of the Veteran's VA 
medical examinations in October 2003, December 2004, May 
2006, and October 2008, as well as records of his treatment 
at multiple VA medical facilities.  These medical records 
reflect that the Veteran has received ongoing treatment for 
his mechanical low back pain with degenerative changes.  At 
the Veteran's October 2003 VA examination, his examiner noted 
an earlier radiological evaluation that showed degenerative 
changes in the lumbar spine and moderate levoscoliosis.  He 
reported constant pain in the lower lumbar area, with 
occasional flare-ups lasting for about an hour daily and 
requiring heat and analgesics.  Physical examination revealed 
flexion to 30 degrees and extension to 5 degrees.  The 
examiner noted that the Veteran would be unable to perform 
manual labor but could perform sedentary work.

Report of the December 2004 VA examination reflects that the 
Veteran reported experiencing daily pain in his lower back 
with occasional pain in the buttocks but no numbness or 
tingling.  Physical examination revealed extension to 25 
degrees and flexion to 90 degrees without pain.  Some muscle 
irritability was noted, but no limitation due to weakness, 
fatigability, incoordination, or repetition was found.  The 
examiner found no evidence of radiculopathy or nerve 
dysfunction.  Radiological examination revealed multilevel 
degenerative disc narrowing, with degenerative changes and 
levoscoliosis.  The examiner concluded that the Veteran's 
back disability had no effect on his usual occupation or 
daily activities.  

Report of the May 2006 VA medical examination reflects the 
Veteran's complaints of pain in his lumbar spine typically at 
a level of 7/10, with radiation to the right posterior thigh 
on flare-up.  The Veteran stated that he experienced flare-
ups of his back pain weekly, usually lasting one day.  He 
further reported a moderate decrease of motion with severe 
stiffness, weakness, and moderate muscle spasm in the lumbar 
spine.  On physical examination, the Veteran was found to 
have normal posture and gait, with mild scoliosis and reverse 
lordosis but no other abnormal spinal contours and no 
ankylosis.  The examiner noted mild muscle spasm as well as 
moderate guarding, pain, and tenderness.  On repetitive use, 
flexion was found to be to 17 degrees, with 5 degrees of 
extension.  The examiner noted no additional loss of motion 
on repetitive use but noted that the Veteran reported an 
increase of pain at the end of range of motion and performed 
rotation with the forward flexion motion.  Motor, reflex, and 
sensory examinations were normal.  Radiological examination 
revealed moderate lumbar levoscoliosis and narrowing of disc 
space at L5/S1, which was noted to be a slight worsening 
since his last radiological evaluation.  The examiner 
diagnosed the Veteran with moderate degenerative changes at 
L5/S1 and chronic lumbosacral strain, with significant 
effects on the Veteran's occupational activities and moderate 
to severe effects on daily activities.  The examiner 
recommended sedentary work but commented that due to the 
Veteran's multiple non-service-connected disabilities that 
affected his ability to work, she was unable to comment on 
the complete picture of his functional limitations.

Report of the October 2008 VA examination notes that the 
Veteran complained of low back pain radiating into both 
thighs and associated stiffness, weakness, and numbness in 
the low back.  He reported pain levels from 0/10 to 4/10, 
depending on activity level, but also stated that his usual 
pain level was 8/10.  The Veteran further stated that he 
experienced 4 to 5 flare-ups per year, which caused 
difficulty walking and required him to lie down.  He was 
noted to use a cane to walk and reported being unable to 
pursue recreational or occupational activities due to the 
pain.  The examiner noted, however, that the Veteran's 
inability to work has been attributed to his renal failure 
and chronic need for dialysis, rather than to his lumbar 
spine disability.  On physical examination, the Veteran was 
noted to display "marked pain behavior," including wincing 
and slow, stiff movement.  No spinal abnormality was noted, 
but the examiner noted tenderness to percussion.  Range of 
motion on repetition was found to be flexion to 82 degrees 
and extension to 2 degrees, with expressions of pain noted 
throughout the ranges of motion.  No additional limitation 
was noted on repetition.  Neurological examination revealed 
low normal strength of the bilateral lower extremities and 
some impaired sensation.  However, the examiner concluded 
that there was no evidence of radicular involvement.  
Radiological evaluation revealed moderate lumbar 
levoscoliosis and disc space narrowing at L5/S1.  The 
examiner diagnosed chronic low back pain unchanged since the 
Veteran's May 2006 VA examination. 

The Board finds that the Veteran's mechanical low back pain 
with degenerative changes does not warrant a rating higher 
than 40 percent.  Regarding the old Diagnostic Code 5295, for 
lumbosacral strain, and the old Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, the Board notes 
that a 40 percent rating is the highest rating available 
under either.  A higher rating would require ankylosis of the 
lumbar spine or a diagnosis of intervertebral disc syndrome; 
however, the Veteran has not been diagnosed with ankylosis.  
He has had some disc space narrowing noted on examination, 
but he has not demonstrated symptoms such that a rating based 
on such neurologic manifestations would be warranted.  
Examiners have several times noted no radicular symptoms.  He 
is thus currently in receipt of the maximum allowable 
evaluation based upon limitation of motion.  

Similarly, a 40 percent rating is the highest available 
rating under current Diagnostic Code 5237 for lumbosacral 
strain; to warrant a 50 percent rating or above, a diagnosis 
of ankylosis of the spine is required.  As noted above, the 
Veteran has not been shown at any time to have ankylosis; he 
is thus not entitled to a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected mechanical low back pain with 
degenerative changes.  In this case, while there is 
radiological evidence of degenerative changes of the 
lumbosacral spine, the veteran is being rated for limitation 
of motion of the lumbosacral spine associated with such 
degenerative changes.  Furthermore, the maximum rating 
otherwise allowable for arthritis in the absence of 
limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2008).  The Board also notes, as 
discussed above, that there is no evidence that the Veteran's 
mechanical low back pain with degenerative changes has 
resulted in disability comparable to ankylosis, rendering a 
higher rating under the current General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Code 5237 
(2008) inappropriate.

The Board further finds that consideration of a separate 
rating under Diagnostic Codes 8510-8512 is not warranted, as 
the Veteran's complaints of pain and numbness in his buttocks 
and thighs have not been shown to be etiologically related to 
his service-connected mechanical low back pain with 
degenerative changes.  To the contrary, as discussed above, 
the Board notes that both the December 2004 and the October 
2008 VA examiners concluded that there is no evidence of 
radicular involvement or other radiculopathy or nerve 
dysfunction associated with the Veteran's mechanical low back 
pain with degenerative changes.  For this reason, while the 
Veteran has reported flare-ups requiring bed rest, this has 
not been confirmed objectively-requiring treatment by a 
physician.  Thus, the Board finds that no separate rating for 
neurological disability is warranted, and no rating under 
Diagnostic Code 5243 for intervertebral disc syndrome is 
warranted.  

C.  Extra-Schedular Rating

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected plantar warts and 
calluses of the feet or mechanical low back pain with 
degenerative changes otherwise has rendered impractical the 
application of the regular schedular standards.  In that 
connection, the Board points out that the Veteran has claimed 
in multiple statements that he is not rendered unemployable 
by his plantar warts and calluses of the feet or mechanical 
low back pain with degenerative changes but by his renal 
failure and requisite dialysis, which is not service 
connected and is thus not at issue here.  In addition, 
multiple VA examiners have commented that, although the 
Veteran is unsuited for manual labor due to his service-
connected disabilities, he remains able to perform at least 
part-time sedentary work.  Thus, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  As a result, the Board concludes that a 
remand to the RO for referral of this rating issue to the VA 
Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that since the 
filing of the Veteran's claims, his service-connected plantar 
warts and calluses of the feet warrant no more than a 30 
percent rating, and his service-connected mechanical low back 
pain with degenerative changes warrants no more than a 40 
percent rating.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.57, 4.59, 4.71, 4.71a, Diagnostic 
Code 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, Diagnostic Codes 5276, 7819 (2008).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims for higher 
ratings, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

An increased rating for plantar warts and calluses of the 
feet is denied.  

An increased rating for mechanical low back pain with 
degenerative changes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


